Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-3, 5-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al. (US 2016/0134428, hereinafter Ouyang).

Regarding claim 1, Ouyang discloses
A method comprising: determining, by a computing device, attributes for a plurality of endpoint devices, wherein the plurality of endpoint devices are associated with a user (paragraph [0019]: the attendee 114 is associated with four user devices 116(1)-116(4)) and are configured to access at least one application (paragraph [0014]: the user devices 116(1)-116(4) associated with attendee 114 connect to meeting server 106 via network 108);
determining, by the computing device, resources to enable one or more functions of the at least one application (paragraph [0049]: the evaluation module 125 at server 106 utilizes a predetermined or selected threshold distance to determine which user devices associated with a meeting participant are a candidate for use in joining an online meeting; paragraph [0068]: certain examples set a minimum power threshold for a computing device that is used to participant in an online meeting; paragraph [0069]: The user device, meeting server, etc. may monitor the bandwidth requirements to trigger the user device evaluation); 
selecting, by the computing device and based on a comparison of the determined attributes (paragraph [0043]: the device attributes (e.g., geo-location and/or capability information) may be reported to the meeting server 106 by the computing devices 116(1)-116(4) and/or determined based on information received from the user devices 116(1)-116(4)) and the resources (paragraph [0049]: the evaluation module 125 at server 106 utilizes a predetermined or selected threshold distance to determine which user devices associated with a meeting participant are a candidate for use in joining an online meeting; paragraph [0068]: certain examples set a minimum power threshold for a computing device that is used to participant in an online meeting; paragraph [0069]: The user device, meeting server, etc. may monitor the bandwidth requirements to trigger the user device evaluation), an endpoint device from the plurality of endpoint devices (paragraph [0047]: he office desktop computer 116(1) has the highest suitability rating and thus may be the recommended device for use in joining the meeting.); and 
transmitting, by the computing device, a recommendation to the user, wherein the recommendation identifies the selected endpoint device as a preferred device on which to access the at least one application (paragraph [0095]: Presented herein are techniques for identifying a plurality of user devices that may be used to join an online meeting and, in certain examples, generating a real-time recommendation of a user device for use by a participant of an online meeting).
Regarding claim 11 referring to claim 1, Ouyang discloses An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: ... (paragraph [0091]: Memory 275 may comprise read only memory (ROM), random access memory (RAM), magnetic disk storage media devices, optical storage media devices, flash memory devices, electrical, optical, or other physical/tangible memory storage devices. The processor 270 is, for example, a microprocessor or microcontroller that executes instructions for the online meeting logic 280 and the user device evaluation logic 285).
Regarding claim 16 referring to claim 1, Ouyang discloses A non-transitory computer-readable medium storing instructions that, when executed, cause: ... (paragraph [0091]: Memory 275 may comprise read only memory (ROM), random access memory (RAM), magnetic disk storage media devices, optical storage media devices, flash memory devices, electrical, optical, or other physical/tangible memory storage devices. The processor 270 is, for example, a microprocessor or microcontroller that executes instructions for the online meeting logic 280 and the user device evaluation logic 285).

Regarding claims 2, 12, and 17, Ouyang discloses
wherein the comparison of the determined attributes and the resources comprises: modifying, based on a value determined based on historical user feedback (paragraph [0061]: The reporting messages (and the subsequent broadcast messages) may be provided to the meeting sever 106 continually, periodically, or in response to the occurrence of an update event; paragraph [0065]: In certain circumstances, the user device evaluation occurs during an online meeting (e.g., the user device evaluation is triggered while the attendee 114 is connected to the online meeting 102). In accordance with such “in-meeting” examples, the user device evaluation may be triggered, for example, as a result of a detected change in meeting properties, including ... a change in the device attributes, etc.), the determined attributes (paragraph [0095]: Presented herein are techniques for identifying a plurality of user devices that may be used to join an online meeting and, in certain examples, generating a real-time recommendation of a user device for use by a participant of an online meeting. The techniques presented herein may use real-time information and provide a meeting participant with the ability to select one of a plurality of user devices).

Regarding claims 3, 13, and 18, Ouyang discloses
further comprising: receiving an indication of whether the user used the selected endpoint device to access the at least one application; and modifying, based on the indication, the value (paragraph [0022]: The user device evaluation techniques may be performed ... during an online meeting (i.e., for selecting a different device to which an in-progress meeting may be transferred); paragraph [0065]: In certain circumstances, the user device evaluation occurs during an online meeting (e.g., the user device evaluation is triggered while the attendee 114 is connected to the online meeting 102). In accordance with such “in-meeting” examples, the user device evaluation may be triggered, for example, as a result of a detected change in meeting properties, including ... a change in the device attributes, etc.).

Regarding claims 5, 15, and 20, Ouyang discloses
wherein the at least one application is a remote application, and wherein the plurality of endpoint devices are capable of accessing the at least one application remotely via a remote access application (paragraph [0014]: the user devices 116(1)-116(4) associated with attendee 114 connect to meeting server 106 via network 108).

Regarding claim 6, Ouyang discloses
further comprising: determining second resources to enable one or more optional functions of the at least one application, wherein selecting the endpoint device from the plurality of endpoint devices is further based on a second comparison of the determined attributes and the second resources (paragraph [0065]: office desktop computer 116(1) and office tablet computer 116(3) may be determined to satisfy a distance filter as described above (i.e., are within the selected threshold distance to mobile device 116(2)). In response, the meeting server 106 may initiate the display of a device selection window at the mobile phone 116(2) thereby providing the attendee 114 with the option and ability to directly transfer the online meeting 102 to the office desktop computer 116(1) or the office tablet computer 116(3)).

Regarding claim 7, Ouyang discloses
further comprising: filtering, based on the resources, the plurality of endpoint devices (paragraph [0088]: the suitability rating techniques and the attribute sorting techniques may also include one or more filter mechanisms. For example, computing devices having attributes that do not satisfy certain requirements may be omitted from the selection/recommendation process (e.g., omit devices with a distance greater than 300 meters, omit devices with less than 30% power, etc.)).

Regarding claim 8, Ouyang discloses
wherein determining the resources is responsive to receiving an indication that the user intends to use the at least one application (paragraph [0064]: the user device evaluation and display of the device selection window may be triggered, for example, when the attendee 114 receives an invitation to online meeting 102 (online meeting invitation), clicks/opens an online meeting invitation or a link to online meeting 102, attempts to join online meeting 102 via a user device, etc.).

Regarding claim 9, Ouyang discloses
wherein determining the attributes for the plurality of endpoint devices comprises: transmitting, to a first endpoint device of the plurality of endpoint devices, a request for first attributes; and receiving, from the first endpoint device, the first attributes (paragraph [0061]: The reporting messages (and the subsequent broadcast messages) may be provided to the meeting sever 106 continually, periodically, or in response to the occurrence of an update event. An update event may occur, for example, ... when an online meeting invitation is received, etc.).

Regarding claim 10, Ouyang discloses
further comprising: weighting the determined attributes and the resources (paragraph [0029]: Suitability Rating (for subject computing device)=Distance*Wd+Power*Wp+NetworkSpeed*Ws+NetworkBandwidth*Wb+Screen*Wr+Camera*Wc, where:  Equation 1:) based on historical use of the application (paragraph [0061]: The reporting messages (and the subsequent broadcast messages) may be provided to the meeting sever 106 continually, periodically, or in response to the occurrence of an update event; paragraph [0065]: In certain circumstances, the user device evaluation occurs during an online meeting (e.g., the user device evaluation is triggered while the attendee 114 is connected to the online meeting 102). In accordance with such “in-meeting” examples, the user device evaluation may be triggered, for example, as a result of a detected change in meeting properties, including ... a change in the device attributes, etc.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2016/0134428, hereinafter Ouyang) in view of Carter et al. (US 11,276,008, hereinafter Carter).

Regarding claims 4, 14, and 19, Ouyang discloses
wherein the comparison of the determined attributes and the resources comprises: normalizing the determined attributes and the resources (paragraph [0044]: the evaluation module 125 normalizes the pieces of information into a selected format so that the different information may be used in a suitability scoring equation (e.g., Equation 1) to determine the device rankings); and 
Ouyang does not explicitly disclose determining a distance between a first vector associated with the determined attributes and a second vector associated with the resources. Carter discloses selecting remote device determining a distance between a first vector associated with the determined attributes and a second vector associated with the resources (col. 5, line 63-col. 6, line 9: To provide recommendations, embodiments of the recommendation engine 260 use 1) a statistical model 270 for determining a vector representing an “ideal” creative professional for a given project derived from information stored in the project database 256, and 2) creative professional vectors 272 representing respective creative professionals, which may be derived from information stored in the profile database 258. The recommendation engine 260 determines a distance (e.g., a Minkowski distance) between the vectors (e.g., respective scores discussed further below) of the statistical model 270 and each of the creative professional vectors 272. The recommendation engine 260 may provide a set of creative professionals (e.g., the top one hundred) that are ranked in order based on the respective distances). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ouyang by utilizing of well-known technique of determining a distance (e.g., a Minkowski distance) between the vectors (e.g., respective scores) to provide recommendations of Carter. The motivation would have been to check different distance definitions in a short time and, after testing them, choose the most efficient solution by utilizing Minkowski Distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        8/17/2022